Case 5:19-cv-00115-JM Document 26 Filed 06/14/19 Page 1 of 3

PILED
IN WE UNTTED SUNKS DISTRICT GUY PSTr RRR
CHOTEQN VES TRACTORS UN 14 2019
TINE SURE TJ ISIN — BAMes

DIONE CLERK
Qanke) Pro WL WOK EROS DEP CLERK

\, CORR NAS 249 -CN-ABAAHS -De\ -T MK

WONNARY A Wis VEN Cams
DAMS dhigCMonta Wen cass Wetian So Dion iss

An ng DAMNG {WS Qa gnasd Wy Gander
DWSPhor{a, Wy W (Lac evded WSy CIATOANC
YOLESLANAL OV WH FABIA NY A, RIAD, (RPE Z,
$3.) Gander QYSOHONG WR GVAS O KAONS
NACA NEI. ND VOWS ARG eI AB
SNS WH AYR BA Wy endmnanw Ke,
WACK WEE Ne EGG, BIA EIS EB (MY Cp
ADGA We BVA MENA WON PAVIYS WAGONS,
“ SOR Sees, RKO Cone, 4a O OMBVAS
\ \ RRA 5 RQ CONV C A \
Wa US. OARS CAVA) v AAW\'OR

Be OW WAN A, BBAS Wanda Larner
AERS WA Aahierale MaKerenc Jo Lye
CLANMNES ser fous eaten eed los cen
WP DRAWER VNR ACA Cone, (See REA RIA
AVR YOUNGS LPI AENKAL WAS Paded AS
URN SE NS NCA A OBAGI
LOM HAWG, Yresetloed Wess SS Lo
Case 5:19-cv-00115-JM Document 26 Filed 06/14/19 Page 2 of 3

WACK

XS Arerdk taynakes wha aye mre CO

HANS. LE WMQNC Ns oe ta
Wy Gnd AO\ x ean Cr

INOS. (ERE, FASS (653 E33 rrensant

We Lanka b34 Tedd Od COS * WLLIAKO \. GOMEZ,
ATK, 19S AA GCA Chis BORA)

ni Wen dard COMI, AVS WH dalilye
Na SNerene S8 AWK MAWES <ert eAaemOne
WRAL VR ‘oy QIANG HRP GACYVLHR
WRN CORE LWPOAW MR BONUSS FN
AAre VOMAKS BreWance OvS Cedyyve ON
aan IB IPAQ (See VENBWY J We 055
Lor per dental 3, relied On Ane Blanes
0" PAN SH AVE AL AQ (422 OC
QTR QIN oS a Not AY A
SPADWS MRA NED ‘4 Q SSN
YESS. Tre CAA HOS. ON Nt
X© QARAUG Xe RANCO\ COKE Xe ner RMS
NNO NERA. AVR VEINS ALES
AO NY Y WHEN AWOY aa
we Sc ee A \Qerence ae
SEC Ree Sl
\ \
wen Wren vow Malik Ne Se
KANG AWS VIG Oding She dans “
Case 5:19-cv-00115-JM Document 26 Filed 06/14/19 Page 3 of 3

WSAS
AY, Amenamank Mar \o be Gree a
CHURLANG WAVCAR\ CUSHMAN
PEP AAV AMANO NBs Ao Eauar\
WALA
Te We Wanddrss MALON AS AG RSS

SANA te dwn {ed 08 8g SA:
Sah SOA OICERA WS ONS Leg CaS

Where Sore Nre Hawg pesgecdQuly
YOISS WHOS Ye Renda Wnelion
NO BONES Me AANKES. GAD QRS GY Gin
Al {US NA HWY Velie® lo WAT She

Wy, eM Weds
Meee WRAL SulsomMed ¢

"

CK
OVER Os
ANCA (EBS

Qd Se,
Warner Gadcerwiax
9,0,.G0Xx (6

QP QY)) LARK ON CIS

WACO4- GG
